Title: From George Washington to William Pearce, 4 May 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce 
                  Philadelphia May 4th 1794.
               
               Your letter of the 29th ulto, and the reports which were enclosed, came duly to hand.
               I am sorry to find by the first that the Ship Peggy had not then arrived at George Town, from London. I fear the White thorn Plants (5,000 in number) which I have on board, together with Mr Lears fruit Trees, will suffer very much, if they are not entirely destroyed; by the advanced season.  Let the ground (wherever the first are to go) be prepared for their reception, that no time which can be avoided, may be lost in getting them into it, as to the latter, that is the fruit trees, there cannot be many of them, consequently no previous preparation is necessary, for their deposit.
               I wish you had discharged Green without any ceremony, when you found him drinking, and idling his time away; as to any reliance, on his promise to amend, there can be no sort of dependance: for it has been found that he is growing worse & worse: The consequence of which is, that he dare not find fault with those who are entrusted to his care, lest they shd retort, & disclose his rascally conduct; by which means work that the same number of hands would perform in a week, takes mine a month. Nothing but compasion for his helpless family, has hitherto induced me to keep him a moment in my service (so bad is the example he sets); but if he has no regard for them himself, it is not to be expected that I am to be a continual sufferer on this acct, for his misconduct.
               I never could get an account of the Corn made on my Estate last year, consequently can form no idea of the quantity now on hand, nor of the prospect there is of its carrying me through the year. At any rate it should be used with great care, but if it is likely to run short, as much parsimony should be observed as can comport with the absolute calls for it, on the farms, as I know not where to get more; & should find it inconvenient to pay for it if I did.
               Does the first sown Buck Wheat come up well?  as fast as any field, or lot is planted with Potatoes, let the quantity which has been used therefor, be noted in the Farm Report of the place where they have been used. To plant the Potatoes whole is best, where there is enough of them; when there is not, cutting becomes necessary, & should then be adopted.
               
               In the Gardeners report is a query, if apricots will be wanting to preserve. I answer no. for the situation of public business now is, and likely to remain such, that my family will not be able to spend any time at Mount Vernon this Summer—that is—I cannot do it, & Mrs Washington would not chuse to be there without me. My present intention is, if public business will permit, to make a flying trip there soon after the rising of Congress; but when that will be is more than I am able to decide, at present.
               It is not usual—nor is there any occasion—for Papering the ceiling of the Room, or rooms (if more than one should be papered) in the House, in Alexandria.  I am—Your friend &ca
               
                  Go: Washington
               
            